                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


 RODERICK D. GAINES, JR.               HONORABLE NOEL L. HILLMAN

                  Plaintiff,
                                           Civil Action No.
      v.                                  18-16853 (NLH/AMD)

 SECURITY GUARD, INC., t/a TRI-
 COUNTY SECURITY, et al.                  MEMORANUDM OPINION

                  Defendants.



HILLMAN, District Judge:

     This matter comes before the Court by way of a Motion to

Dismiss filed by Defendant Security Guard, Inc. (hereinafter

“SGI”).    (See SGI’s Mot. [Docket Item 7].)   Plaintiff Roderick

D. Gaines, Jr. (hereinafter, “Plaintiff”) opposes the motion.

(See Pl.’s Opp’n [Docket Item 8].)    For the reasons discussed

below, the Court will deny Defendant SGI’s motion.

     1.     Factual Background and Procedural History.   On

December 5, 2018, Plaintiff filed the present lawsuit, naming

Defendant SGI as the sole defendant.    (See Complaint [Docket

Item 1].)    The initial Complaint alleged that Plaintiff was

employed by Defendant SGI beginning in April 2016, where his

duties included patrolling a building operated by Defendant

Atlantic County, New Jersey.    (Id. at ¶¶ 15, 21.)   The initial

Complaint further alleged that due to the progression of a prior
medical condition, Plaintiff purchased a “Segway” motorized

device in May of 2017 and began utilizing it to conduct his

patrols.   (Id. at ¶¶ 23-24.)   Plaintiff’s initial Complaint

further alleged that he discussed the use of his Segway with his

manager, that Plaintiff provided a doctor’s note regarding his

need for the Segway on June 8, 2017, and that Plaintiff was told

that he would be allowed to continue using the Segway for his

patrols.   (Id. at ¶¶ 25-28.)   Plaintiff then alleged that, on or

about August 24, 2017, he was informed by one of his managers

that he must discontinue use of his Segway, that he complied

with that directive, and that four days later he was terminated

by that same manager who only indicated that Plaintiff’s

“services were no longer needed.”     (Id. at ¶¶ 29-32.)

     2.    Plaintiff’s initial Complaint then further alleged

that shortly after his termination, multiple additional

employees were hired to patrol the building Plaintiff patrolled

prior to his termination.   (Id. at ¶ 32.)    Plaintiff’s initial

Complaint alleged that he was terminated in violation of the

Americans with Disabilities Act (hereinafter, “ADA”) and the New

Jersey Law Against Discrimination (hereinafter, “NJLAD).     (Id.

at ¶¶ 34, 36-55.)

     3.    On February 25, 2019, Defendant SGI filed a Motion to

Dismiss Plaintiff’s initial Complaint, alleging that the

Complaint must be dismissed for failure to join a necessary


                                  2
party: Defendant Atlantic County.       (See Motion to Dismiss

[Docket Item 5].)     On March 14, 2019, Plaintiff filed an Amended

Complaint [Docket Item 6] as a matter of right, naming Atlantic

County as a defendant, and the Court dismissed Defendant SGI’s

first Motion to Dismiss as moot.       (See Text Order [Docket Item

15].)     Thereafter, Defendant SGI filed the present motion,

seeking to dismiss Plaintiff’s Amended Complaint.       (See SGI’s

Mot. [Docket Item 7].)

     4.      Standard of Review. Federal Rule of Civil Procedure

12(b)(7) provides that an action may be dismissed due to a

plaintiff’s failure to join an indispensable party pursuant to

Rule 19.     Federal Rule of Civil Procedure 19, in turn, provides

the standard the Court must employ in determining whether a case

may proceed without the joinder of certain persons, and requires

that the Court undertake a three-part analysis to evaluate the

indispensability of the absent parties.       The Court must decide

(1) whether it is necessary that the absent party be joined; (2)

whether it is possible for the absent necessary party to be

joined; and (3) if joinder of the absent party is not feasible,

whether “in equity and good conscience the action should proceed

among the parties before it, or should be dismissed, the absent

person being thus regarded as indispensable.”       Id.; see also

Fiscus v. Combus Fin. AG, No. 03-1328, 2007 WL 4164388, at *4

(D.N.J. Nov. 20, 2007).     “If the party is indispensable, the


                                   3
action therefore cannot go forward.”      Janney Montgomery Scott,

Inc. v. Shepard Niles, Inc., 11 F.3d 399, 404 (3d Cir. 1993).

The question of an absent person’s indispensability is a fact-

specific issue that “can only be determined in the context of

the particular litigation.”      Provident Tradesmens Bank & Trust

Co. v. Patterson, 390 U.S. 102, 118 (1968).

     5.       Discussion. Defendant SGI moves to dismiss Plaintiff’s

Amended Complaint for failure to join an indispensable party

pursuant to Federal Rule of Civil Procedure 19.      (See SGI’s Mot.

[Docket Item 7], 6-11.)      Defendant SGI asserts that Defendant

Atlantic County is an indispensable party to this lawsuit and

that Plaintiff is not able to join Defendant Atlantic County.

(Id.)

     6.       Defendant Atlantic County has been joined.    On March

14, 2019, prior to the date on which Defendant SGI filed of the

present motion, Plaintiff filed an Amended Complaint as a matter

of right. 1    (See Am. Compl. [Docket Item 6]; Fed. R. Civ. P.

15(a)(1)(B).)      Plaintiff’s Amended Complaint added Defendant

Atlantic County as a second defendant to this suit.        (See id.)




1 Plaintiff’s Amended Complaint was filed within twenty-one (21)
days of the filing of Defendant SGI’s earlier Motion to Dismiss.
(See Motion to Dismiss [Docket Item 5]; Amended Complaint
[Docket Item 6].) Defendant SGI’s earlier Motion to Dismiss was
then dismissed as moot, as the Complaint [Docket Item 1] which
it sought to have dismissed was no longer the operative pleading
in the case. (See Text Order [Docket Item 15].)


                                    4
Furthermore, the docket indicates that summons was issued as to

Defendant Atlantic County and that service was effected on May

30, 2019. 2    (See Summons Issued [Docket Item 14]; Summons

Returned Executed [Docket Item 16].)      As such, Plaintiff has

joined Defendant Atlantic County, the party that Defendant SGI

asserts is indispensable, and therefore this suit may not be

dismissed under Federal Rule of Civil Procedure 12(b)(7).

     7.       Exhaustion of administrative remedies. Defendant SGI

appears to argue in the present motion that Plaintiff’s joinder

of Defendant Atlantic County to this action will result in the

later dismissal of Defendant Atlantic County, because Defendant

SGI alleges that Plaintiff failed to exhaust his administrative

remedies with respect to Defendant Atlantic County.      (See SGI’s

Br. [Docket Item 7-1], 9.)      However, Defendant SGI does not have

the right to advance this argument on behalf of Defendant

Atlantic County, nor does Defendant SGI provide the Court with

evidence that Plaintiff in fact has not exhausted his


2 The Court notes that the docket indicates that process for
Defendant Atlantic County was served on the Attorney General of
New Jersey. (See Summons Returned Executed [Docket Item 16].)
The docket does not indicate that process has been served on the
Clerk of Atlantic County. However, the present motion does seek
the Court’s ruling on the sufficiency of service. (See
generally SGI’s Mot. [Docket Item 7].) The Summons for
Defendant Atlantic County was not executed until after the
present motion was filed; however, no party has sought leave to
supplement the briefing in relation to this motion. Therefore,
the Court will not determine whether Defendant Atlantic County
has been properly served at this time.


                                    5
administrative remedies with respect to Defendant Atlantic

County.       Therefore the Court will deny this portion of Defendant

SGI’s present motion. 3

        8.     Whether Defendant Atlantic County is an indispensable

party.       Defendant Atlantic County has been joined to this suit.

Therefore, the Court shall dispose of this motion for the

reasons set forth above and the Court need not, and therefore

will not, address the parties’ arguments pertaining to whether

Defendant Atlantic County is an indispensable party to this suit

at this time.

        9.     Conclusion. For the reasons set forth above, Defendant

SGI’s Motion to Dismiss [Docket Item 7] will be denied.         The

accompanying Order shall be entered.



    October 23, 2019_____                s/ Noel L. Hillman_______
    Date                                 NOEL L. HILLMAN
                                         U.S. District Judge

    At Camden, New Jersey


3 Plaintiff also responds that his sole claim against Defendant
Atlantic County, alleging violation of NJLAD, does not require
Plaintiff to exhaust available administrative remedies prior to
filing suit. (See Pl.’s Opp’n [Docket Item 8], 6 (citing N.J.
Stat. Ann. §§ 10:5-12.11, 10:5-13).) Defendant SGI did not file
a reply brief with respect to the present motion, and therefore
has not responded to this contention. However, the Court notes
that the statutes cited in Plaintiff’s opposition brief supports
Plaintiff’s contention that exhaustion of administrative
remedies is not a necessary precursor to filing a lawsuit under
NJLAD. Therefore, Plaintiff’s joinder of Defendant Atlantic
County cannot fail on this basis.


                                     6
